UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1077



WILLIAM A. TACCINO,

                                            Plaintiff - Appellant,


          versus


UNITED STATES OF AMERICA; UNITED STATES POSTAL
SERVICE; JOHN POTTER, Postmaster General;
DEPARTMENT OF JUSTICE,

                                           Defendants - Appellees,


          and

OFFICE OF THE PRESIDENT OF THE UNITED STATES;
GEORGE BUSH, President of the United States;
JOHN ASHCROFT, United States Attorney General;
OFFICE OF THE VICE PRESIDENT OF THE UNITED
STATES; DICK CHENEY, Vice President of the
United   States;   DEPARTMENT    OF   HOMELAND
SECURITY; TOM RIDGE, Secretary,

                                                        Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(CA-03-3372-JFM)


Submitted:   May 24, 2004                 Decided:   August 2, 2004


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


William A. Taccino, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            William A. Taccino seeks to appeal the district court’s

order    dismissing   his   civil   complaint     with   respect   to     some

Defendants and granting Taccino twenty days to amend his complaint

with respect to the remaining Defendants.         This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Taccino seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.      Accordingly,    we   dismiss    the    appeal   for    lack     of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                    - 3 -